Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the independent claim recites, among other limitations: “detecting a parasitic capacitance between the touch sensor and the second electrode in the active area, by measuring a capacitance between the first sensing pattern and the second sensing pattern connected to the second electrode, located in the non-active area; comparing the parasitic capacitance with a designated value; and determining that the display panel is defective based on a result of the comparing”. Such a measurement is performed by measuring a capacitance between conductive layers 232 and 215 as disclosed on fig. 4. While the prior art teaches extending a layer analogous to 215 which is connected to touch electrodes, beyond the encapsulation stack, the prior art fails to teach extending another layer similar to element 232 connected to an electrode of the pixel unit (such as a cathode) in order to measure a capacitance between the two electrodes and determine a defect in the display device. As such, the claims are found novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The following is a non-exhaustive list of most relevant prior art:
a.	Ko, US 2014/0197845 A1, hereinafter “Ko”, teaches determining a defective region on a display region by measuring capacitive regions on the panel and 
b.	Gwon et al., US 2018/0059855 A1, hereinafter “Gwon”, teaches a display panel wherein the touch and data signals are provided according to a time-sharing scheme. Per fig. 23, the data and touch electrodes extend beyond the encapsulation stack, however, the data electrode (DL which extends to become LL) cannot be considered as a “second electrode of the light emitting device”. Per the specifications, the second electrode of the LED is a cathode electrode. Furthermore, even assuming, based on a very broad interpretation of “a second electrode” of the LED, that the data electrode is such a second electrode, Gwon does not teach “detecting a parasitic capacitance between the touch sensor and the second electrode in the active area, by measuring a capacitance between the first sensing pattern and the second sensing pattern connected to the second electrode, located in the non-active area”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SEPEHR AZARI/Primary Examiner, Art Unit 2621